                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-6536 FMO (JCx)                                Date     August 14, 2019
 Title             Charles Butler, et al. v. United States of America, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                             None
                Deputy Clerk                    Court Reporter / Recorder                Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause

        The court is in receipt of Charles Butler and Ray Butler’s (“plaintiffs”) complaint. (See Dkt.
1, Complaint). However, the court notes that there is a problem with the complaint. Specifically,
the complaint, which brings a cause of action under California law, (see id. at ¶¶ 65-76), does not
set forth the basis of the court’s jurisdiction. (See, generally, id.). Local Rule 8-1 requires that
“[t]he statutory or other basis for the exercise of jurisdiction by this Court shall be plainly stated in
the first paragraph of any document invoking this Court’s jurisdiction.” See Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 1675 (1994) (“Federal courts are courts
of limited jurisdiction. They possess only that power authorized by Constitution and statute[.]”).
Accordingly, the court will order plaintiffs to file a first amended complaint which sets forth the
basis of this court’s jurisdiction.

         Based on the foregoing, IT IS ORDERED THAT:

       1.     No later than August 27, 2019, plaintiffs shall file a First Amended Complaint which
establishes the basis of this court’s jurisdiction.

        2.     The First Amended Complaint must be labeled “First Amended Complaint,” filed in
compliance with Local Rule 3-2 and contain the case number assigned to the case, i.e., Case No.
CV 19-6536 FMO (JCx). In addition, plaintiffs are informed that the court cannot refer to a prior
pleading in order to make their First Amended Complaint complete. Local Rule 15-2 requires that
an amended pleading be complete in and of itself without reference to any prior pleading. This
is because, as a general rule, an amended pleading supersedes the original pleading. See
Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“It is well-established in
our circuit that an amended complaint supersedes the original, the latter being treated thereafter
as non-existent. In other words, the original pleading no longer performs any function[.]’”)
(citations and internal quotation marks omitted).

        3.     Plaintiffs are cautioned that failure to timely file a First Amended Complaint may
result in this action being dismissed without prejudice for failure to prosecute and/or failure to
comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-6536 FMO (JCx)                                Date     August 14, 2019
 Title          Charles Butler, et al. v. United States of America, et al.

629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                               00     :    00
                                                      Initials of Preparer          vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                            Page 2 of 2
